Citation Nr: 1738929	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  09-03 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective date earlier than July 14, 2009, for the grant of service-connection for systemic lupus erythematosus (lupus).

2.  Entitlement to a rating in excess of 60 percent prior to June 19, 2012, for service-connected lupus.

3.  Entitlement to service connection for a gynecological disability, to include dysfunctional bleeding.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active service in the Army from November 1983 to January 1993.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In connection with this appeal, the Veteran testified at a hearing before an Acting Veterans Law Judge in August 2011.  A transcript of the hearing is of record.  A July 2017 letter informed the Veteran that the AVLJ who conducted the August 2011 hearing was no longer at the Board.  In a response dated August 14, 2017, the Veteran indicated that she did not wish to appear at another Board hearing.

In May 2014, the Board remanded the Veteran's claims for further development.  The Board instructed the RO to issue a statement of the case regarding entitlement to an effective date earlier than July 14, 2009, for the assignment of a total disability rating due to individual unemployability (TDIU).  As discussed below, the Veteran is being granted both an earlier effective date and 100 percent rating for her lupus.  As such, as the Veteran has a single disability rated at 100 percent during the period on appeal, the issue of an earlier effective date for a TDIU is moot.  As such, the Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On March 16, 2007, the Veteran filed a service connection claim for hand pain, ankle pain, and knee pain.

2.  Contemporaneous medical evidence establishes the Veteran's hand pain, ankle pain, and knee pain were symptoms of lupus, which had not yet been medically diagnosed.

3.  Prior to June 19, 2012, the Veteran's lupus was characterized by severe impairment of health.

4.  Resolving all doubt in favor of the Veteran, her gynecological disability is the result of her service-connected lupus.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of March 16, 2007, but not earlier, for the grant of service connection for lupus have been met. 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2016).

2.  The criteria for an initial rating of 100 percent, prior to June 19, 2012, for lupus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.88b, Diagnostic Code 6350 (2016).

3.  The criteria for service connection for a gynecological disability have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Effective Dates

The Veteran contends that she is entitled to earlier effective date for the grant of service connection for lupus.  Specifically, she has asserts that she should have an effective date of March 16, 2007, the date VA received her claim for service connection for hand pain, ankle pain, and knee pain.  For the reasons discussed below, the Board finds that the Veteran is entitled to effective date of March 16, 2007, for the grant of service connection for lupus.

On March 16, 2007, the Veteran filed her service connection claim for hand pain, ankle pain, and knee pain, which was denied by a February 2008 rating decision.  She was later granted service connection for lupus in May 2012, and assigned an effective date of July 14, 2009, the date she reported she was diagnosed with lupus.

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110.  Except as otherwise  provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).  

The Veteran filed a claim for a service connection claim for hand pain, ankle pain, and knee pain on March 16, 2007.  In July 2009, the Veteran asserted that her hand pain, ankle pain, and knee pain were symptoms of lupus that foreshadowed the actual diagnosis of lupus being made and that service connection for lupus should be considered.

In January 2009, Kelly McMahan, PA-C, reported that the Veteran has had joint and extremity pain and swelling since February 1984.  Ms. McMahan reported that while the Veteran was not diagnosed with lupus until 2007, her symptoms prior to her diagnosis were likely related to her lupus.  In December 2010, Dr. Lawrence P. Zyskowski reported that the evolution of lupus occurs and diagnosis may be difficult at onset.  In July 2014, Dr. Jamie Glover reported that symptoms for lupus include pain in the hands, ankles, and knees.

Here, the Veteran has consistently reported symptoms of lupus throughout the period on appeal.  While she originally did not file a service connection claim for lupus, her original claim reflected her symptoms of lupus, which was later diagnosed.  She specifically reported in the July 2009 statement that her previous complaints were due to her lupus, which multiple medical professionals confirmed.

As such, her original claim on March 16, 2007, for symptoms consistent with her diagnosis of lupus, is the date of receipt for her claim of service connection for lupus.  Accordingly, the Veteran's claim for an earlier effective date for the award of service connection for lupus is granted.

Increased Rating
	
In a May 2012 rating decision, the Veteran was granted service connection for lupus and assigned initial ratings of 60 percent under Diagnostic Code 6350 for lupus effective July 14, 2009.  In January 2014, the Veteran was granted an increased rating of 100 percent effective June 19, 2012.  As discussed above, the Veteran has been granted an effective date of March 16, 2007.  The Veteran asserts she is entitled to a higher rating prior to June 19, 2012.

Under Diagnostic Code 6350, lupus exacerbations lasting a week or more, two or three times per year, is rated 60 percent disabling.  Lupus that results in frequent exacerbations producing severe impairment of health is rated 100 percent disabling.  38 C.F.R. § 4.88b, Diagnostic Code 6350.

In May 2012, Dr. Hollis Julson reported that the Veteran was diagnosed with lupus.  Dr. Julson reported that she has acute exacerbations that were ongoing and resulted in severe impairment of health since 2007.

In June 2012, Dr. Kim Tyler reported that the Veteran's lupus was a lifelong condition.  Dr. Tyler reported that the Veteran's lupus was moderate to severe with acute exacerbations occurring frequently that produced severe impairments in health.  In August 2014, Dr. Tyler reported that her lupus had been severe since 2006.

In July 2014, Dr. Glover reported that the Veteran's lupus caused severe impairment of health and had been severe since approximately 2006.

Looking at the evidence of record, since she filed her service connection claim for lupus on March 16, 2007, the Veteran's lupus symptoms have consistently produced severe impairment in health.  That is, she has demonstrated the symptomatology supportive of a 100 percent rating.  As the criteria for a 100 percent rating prior to June 19, 2012, for lupus have been met, the appeal is granted. 

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Secondary service connection may be granted for a disability which is proximately due to, the result of, or aggravated by an established service-connected disorder.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In March 2007, the Veteran filed her service connection claim for a gynecological disorder, which was denied by a February 2008 rating decision.  She was granted service connection for her lupus by a May 2012 rating decision.

In October 2014, the Veteran was afforded a VA examination.  After reviewing the Veteran's claims file, the examiner opined that the Veteran's dysfunctional bleeding was at least as likely as not caused by the Veteran's service-connected lupus.

Having reviewed the evidence of record, the Board finds that the evidence for and against the Veteran's claim is in at least relative equipoise.  In such circumstances, regulations dictate that reasonable doubt is to be resolved in the Veteran's favor.  Thus, her claim for service connection for a gynecological disability is granted.

In light of these results, a detailed discussion of VA's various duties to notify and assist is unnecessary (because any potential failure of VA in fulfilling these duties is harmless error). 


ORDER

An effective date earlier than July 14, 2009, for the grant of service-connection for lupus is granted.

A rating of 100 percent prior to June 19, 2012, for lupus is granted, subject to the provision governing the award of monetary benefits.

Service connection for a gynecological disorder is granted.


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


